The Chancellor.
This cause is submitted for the decisión of a particular question : which is, whether two promissory notes, each being for the sum,of one thousand two hundred and fifty dollars, shall be charged against the estate of Isaac Cooper, or not. These notes were given by the Union Cotton manufactory to Richard F. Cooper; and were by Isaac Cooper acting as executor, invested in stock of the Otsego cotton manufactory, which has since become insolvent. The cause stands upon bill and answer; and the defendants allege, that the conversion or investment of these notes, was made in good faith, for the benefit of the representatives of Richard F. Cooper, and was considered by all, to be an advantageous investment, when it was made. As this transaction is stated, it was in effect, little more, than the conversion of a debt from one manufacturing company, into a debt from another manufacturing company : and this having been done in good faith, I do not perceive any reason to charge the trustee with the loss which has occurred. Without meaning that a trustee may invest the funds of his trust, in stocks of this kind, I am of opinion, that upon the facts stated in the answer, which is uncontradicted, the estate of Isaac Cooper, is not chargeable with the amount of these two notes.